
	
		I
		112th CONGRESS
		1st Session
		H. R. 2457
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Walsh of Illinois
			 (for himself, Mr. Rooney,
			 Mr. Gingrey of Georgia,
			 Mr. Fleischmann,
			 Mr. Wilson of South Carolina,
			 Mr. Pitts,
			 Mr. Westmoreland,
			 Mr. Burton of Indiana,
			 Mr. West, Mr. Grimm, Mr.
			 Rogers of Alabama, Mr.
			 Gallegly, Mr. Chaffetz,
			 Mr. Canseco,
			 Mr. Gohmert,
			 Mr. Duncan of South Carolina,
			 Mr. McClintock,
			 Mr. Long, Mr. Franks of Arizona,
			 Mr. Lamborn,
			 Mr. Harris,
			 Mr. Stutzman,
			 Mr. Benishek,
			 Mr. Scott of South Carolina,
			 Mr. Kline, and
			 Mr. Olson) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To restrict funds for the Palestinian Authority, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Palestinian Accountability
			 Act.
		2.Prohibition on
			 use of the term Palestine in United States Government
			 documents
			(a)In
			 generalNo United States
			 Government document may refer to the areas controlled by the Palestinian
			 Authority as Palestine until the Secretary of State certifies to
			 Congress that the Palestinian Authority, at a minimum—
				(1)does not
			 manipulate or inappropriately influence in any way the outcome of presidential
			 or legislative elections in areas controlled by the Palestinian
			 Authority;
				(2)is advancing
			 democratic ideals by actively promoting human rights and ending government
			 corruption through increased efficiency and transparency in all government
			 agencies and initiatives;
				(3)regularly and
			 strongly condemns terrorism;
				(4)has taken, and
			 plans to continue to take, tangible steps to disavow terrorism, dismantle
			 terrorist infrastructures, confiscate unauthorized weapons, arrest and bring
			 terrorists to justice, consolidate and control the Palestinian security
			 organizations, and end the incitement to violence and hatred in the Palestinian
			 media, educational institutions, mosques, and other institutions;
				(5)has ceased to
			 participate in any economic, educational, cultural, or other boycott of Israel,
			 its citizens, its products, or its services;
				(6)has worked, and plans to continue to work,
			 actively with the Government of Israel to implement the steps and adhere to the
			 principles set out in the Performance-Based Roadmap to a Permanent Two-State
			 Solution to the Israeli-Palestinian Conflict of 2003 (commonly referred to as
			 the Roadmap to Peace) (or any successor to such) to bring
			 security, peace, and reconciliation between Israel and the Palestinians;
				(7)recognizes
			 Israel’s right to exist as a Jewish state and conducts diplomatic relations
			 with the State of Israel in the same manner and to the same extent as it
			 conducts diplomatic relations with any other country; and
				(8)has either excluded Hamas from
			 participating in a unity government or, if not, has required Hamas to
			 explicitly and publicly support the requirements of paragraphs (1) to (7) of
			 this subsection.
				(b)NonwaivabilityThe
			 prohibition under subsection (a) may not be waived for any purpose.
			3.Prohibition on
			 United States funds to the Palestinian Authority
			(a)In
			 generalNo funds available to
			 any United States Government department or agency to carry out the provisions
			 of chapter 4 of part II of the Foreign Assistance Act of 1961 for any fiscal
			 year may be obligated or expended with respect to providing funds to the
			 Palestinian Authority unless with respect to such fiscal year—
				(1)an independent audit of the budget of the
			 Palestinian Authority is conducted by a United States nongovernmental or
			 private organization or entity and the Secretary of State submits the audit to
			 Congress; and
				(2)the Secretary of
			 State certifies to Congress that the Palestinian Authority, at a minimum, meets
			 the requirements of paragraphs (1) to (8) of section 2(a) of this Act.
				(b)Effective
			 dateThis section takes effect on the date of the enactment of
			 this Act and applies with respect to funds available for fiscal year 2012 and
			 subsequent fiscal years.
			4.Prohibition on
			 United States contributions to the United Nations
			(a)In
			 generalExcept as provided in
			 section 5, no funds available to any United States Government department or
			 agency for any fiscal year may be obligated or expended with respect to making
			 contributions to the United Nations if the United Nations or any United Nations
			 entity declares or recognizes statehood for the Palestinian territories unless
			 with respect to such fiscal year the Secretary of State certifies to Congress
			 that the Palestinian Authority, at a minimum, meets the requirements of
			 paragraphs (1) to (8) of section 2(a) of this Act.
			(b)Effective
			 dateThis section takes effect on the date of the enactment of
			 this Act and applies with respect to funds available for fiscal year 2012 and
			 subsequent fiscal years.
			5.Prohibition on
			 United States contributions to UNRWA
			(a)In
			 generalNo funds available to
			 any United States Government department or agency for any fiscal year may be
			 obligated or expended with respect to making contributions to the United
			 Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA)
			 unless with respect to such fiscal year—
				(1)an independent audit of the budget of UNRWA
			 is conducted by a United States nongovernmental or private organization or
			 entity and the Secretary of State submits the audit to Congress; and
				(2)the Secretary of State certifies to
			 Congress that UNRWA, at a minimum, meets the requirements applicable to the
			 Palestinian Authority under paragraphs (1) to (3), (5), and (7) of section 2(a)
			 of this Act, except that for purposes of meeting the requirements of paragraph
			 (1) of such section, the term Palestinian Authority shall be
			 deemed to be UNRWA.
				(b)Effective
			 dateThis section takes effect on the date of the enactment of
			 this Act and applies with respect to funds available for fiscal year 2012 and
			 subsequent fiscal years.
			
